                                                                                 FILED

                                                                             10129/2019

                                                                         Cferk.- U.S. District Coun
                                                                           District of Montana
                                                                           Great Falls Division
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONT ANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 VIOLATION:
                                           7353255
              Plaintiff,                   7353256
                                           Location Code: M13
      vs.
                                           ORDER
  KEVIN G. TWISS,

              Defendant.


      Based upon the United States' motion to accept the defendant's payment of

a $170 fine and $30 processing fee for violation 7353255 (for a total of$200), and

for good cause shown, IT IS ORDERED that the $200 fine ($170 fine and $30

processing fee) paid by the defendant is accepted as a full adjudication of violation

7353255. IT IS ALSO ORDERED that violation 7353256 is DISMISSED.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

December 5, 2019, is VACATED.

      DATED this 29th day of October, 2019.
